Citation Nr: 1543924	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  07-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen the claim of service connection for bronchitis.

3.  Whether new and material evidence has been received to reopen the claim of service connection for right and left knee disorders.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a cardiovascular disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, June 2006 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Chicago, Illinois.  The Chicago, Illinois RO forwarded the appeal to the Board.  

This appeal was previously before the Board in August 2012, May 2013, and November 2014 for additional due process considerations.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, pursuant to his request in the substantive appeal, the Veteran requested a hearing before the Board.  However, the Veteran failed to report as scheduled in January 2015, and his hearing request is considered withdrawn.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2015).

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than VA treatment records considered by the RO in the August 2014 Supplemental Statement of the Case, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  


FINDINGS OF FACT

1.  In a June 1992 decision, the Board denied service connection for right and left knee disorders and bronchitis.

2.  A February 1996 rating decision denied service connection for paranoid schizophrenia.

3.  A November 1997 rating decision denied the Veteran's applications to reopen the claims for service connection of right and left knee disorders, bronchitis, and paranoid schizophrenia.

4.  The evidence received since the November 1997 rating decision as to the issue of service connection for right and left knee disorders is cumulative in nature and repetitive of facts that were previously considered.

5.  The evidence received since the November 1997 rating decision as to the issue of service connection for bronchitis is cumulative in nature and repetitive of facts that were previously considered.

6.  The evidence received since the November 1997 rating decision as to the issue of service connection for paranoid schizophrenia is cumulative in nature and repetitive of facts that were previously considered.

8.  Headaches were not manifest in service and are not attributable to service.

9.  A cardiovascular disorder was not manifest in service or within one year of separation.  A cardiovascular disorder is not attributable to service.

10.  A back disorder was not manifest in service and is not attributable to service.

11.  Asthma was not manifest in service and is not attributable to service.

12.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

13.  A neck disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service connection for right and left knee disorders, bronchitis, and paranoid schizophrenia, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for right and left knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claim of service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen the claim of service connection for paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  A cardiovascular disorder was not incurred in or aggravated by service, nor can hypertension or coronary artery disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

9.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection, as well as the evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 1151.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  As will be discussed below, the Veteran has not presented new and material evidence to reopen the claims for service connection of right and left knee disorders, bronchitis, and schizophrenia, and thus, no opinions are necessary.  

No examination or nexus opinion is required regarding the claims for service connection of headaches, a cardiovascular disorder, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service; regarding the claims for headaches, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder, there is also no current diagnosed disorder.  Therefore, any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of right and left knee disorders and bronchitis in a July 1984 rating decision.  

The Veteran filed an application to reopen these claims, which was denied by a December 1990 rating decision.  The Veteran appealed, and in June 1992, the Board found that, because the Veteran submitted service medical records that were not on file at the time of the July 1984 rating decision, the Veteran's claims were to be reviewed on a de novo basis.  Nonetheless, the Board found that there was no evidence of a right or left knee disorder.  The Board acknowledged the Veteran's acute complaints of right knee pain in service, but pointed that a VA examination did not reveal a right or left knee disorder.  To the extent that the Veteran had a possible, current respiratory disorder, the Board found that there was no evidence that such a respiratory disorder was etiologically related to service.  The Board acknowledged that pulmonary function tests reflected an obstructive defect, but pointed out that a chronic respiratory disability was not manifest in service or for many years thereafter.  The Board decision is final.  See 38 U.S.C.A. § 7104(b).

The February 1996 rating decision denied service connection for paranoid schizophrenia on the basis that service treatment records did not show any findings related to paranoid schizophrenia.  The rating decision also found that there was no evidence that the Veteran's paranoid schizophrenia was incurred in or caused by his service; the rating decision pointed out that the Veteran's schizophrenic symptoms had onset many years after service.

In the November 1997 denial of the Veteran's application to reopen, the RO found that the Veteran did not present new and material evidence.  It was pointed out that the evidence submitted regarding the Veteran's claims of service connection for his knees and bronchitis was duplicative of evidence previously considered and that the Veteran did not submit any evidence related to the application to reopen the claim for service connection of paranoid schizophrenia.  The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the November 1997 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claims in November 1997, the evidence submitted includes additional VA and private treatment records, as well as well as statements submitted by the Veteran in support of his claims.  VA treatment records show that the Veteran has been diagnosed with and treated for paranoid schizophrenia and complaints of knee pain.  Statements from the Veteran show that the Veteran continues to assert that he has right and left knee disorders and bronchitis are related to his service, and that his paranoid schizophrenia is related to his service.

The evidence submitted subsequent to the November 1997 rating decision as to the issues of service connection for right and left knee disorders, bronchitis, and paranoid schizophrenia is not new and material.  The Veteran has submitted additional VA and private treatment records, which show treatment for and/or diagnoses of paranoid schizophrenia.  Likewise, these records show complaints of bilateral knee pain and chronic bronchitis with a sore throat.  At the time of the prior decision, there was evidence of schizophrenia.  Evidence confirming a known fact is cumulative.  Similarly, his lay statements are cumulative of the prior claim and prior lay evidence.   This is cumulative of the prior claims.  

With regard to the knees, despite the Veteran's complaints, at the time of the prior decision, there was no evidence of pathology (disease or injury).  Since that determination, the Veteran has voiced complaints regarding the knees.  However, pathology has not been identified.  Thus, the lay and medical evidence is cumulative.

The prior decision recognized a post-service diagnosis of bronchitis.  However, there was no evidence linking the remote finding to service, other than the Veteran's lay opinion.  Nothing has changed.  As such, the evidence is cumulative and the claim is not reopened.

In sum, the evidence submitted as to the Veteran's right and left knee disorders, bronchitis, and paranoid schizophrenia is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen these claims. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To the extent that the Veteran claims entitlement to service connection for an acquired psychiatric disorder, the Board points out that schizophrenia is a psychosis, and thus, the Veteran's claim for an acquired psychiatric disorder does not encompass a claim of entitlement to service connection for schizophrenia.  See 38 C.F.R. § 3.309.

Based on the evidence of record, the Veteran's claims of service connection for headaches, a cardiovascular disorder, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder must be denied.

Here, no cardiovascular disease, including hypertension and coronary artery disease, was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the hypertension and coronary artery disease during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report symptoms and diagnoses of headaches, a cardiovascular disorder, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder, as well as when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of cardiovascular disease within one year of service.  Likewise, none of the post-service treatment records reflect a diagnosis of a headache disorder, back disorder, asthma, or neck disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Specifically, no treatment for or diagnoses of a headache disorder, back disorder, or neck disorder were shown in service.  The Board acknowledges that the Veteran reported a history of headaches, shortness of breath, and back pain at separation, but points out that the contemporaneous medical examination showed that the Veteran's musculoskeletal system, spine, lungs and chest, heart, and vascular system were normal; the examining physician noted the Veteran had a history of bronchitis and frequent head colds.  Regarding his cardiovascular disorder and claimed acquired psychiatric disorder, the Veteran did not report a history of pertinent pathology during service or at separation.  To the contrary, there is no evidence of pertinent symptoms for many years after service.

The weight of the evidence establishes that the Veteran has complaints of back and neck pain.  However, no underlying pathology has been identified and there is no credible evidence linking the claimed manifestations to service.  Similarly, despite respiratory complaints, physical evaluations have been normal.  In the absence of disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does tend to establish that the Veteran has headaches.  However, the more probative evidence establishes that the headaches are a side effect of medication taken for schizophrenia, rather than related to service.

Regarding the claim for an acquired psychiatric disorder, the Board acknowledges that private treatment records dated in January 2004 and April 2004 reflect a finding of bipolar disorder.  Assuming this is a correct diagnosis, bipolar disorder was not manifest during service and there is no reliable evidence linking the disability to service.  Regardless, the more probative evidence establishes that the more accurate diagnosis is schizophrenia, a diagnosis previously denied as service-connected.

The weight of the evidence reflects that the Veteran's claimed headaches, cardiovascular disorder, back disorder, asthma, acquired psychiatric disorder, and neck disorder are unrelated to his service.  There is no reliable evidence linking the Veteran's headaches, cardiovascular disorder, back disorder, asthma, acquired psychiatric disorder, and neck disorder to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In this regard, the Board points out that there is no probative evidence that the Veteran's cardiovascular disorders, coronary artery disease and hypertension, are related to his acute complaints of shortness of breath and chest pain during service.  To the contrary, none of the Veteran's treating providers related the Veteran's hypertension and coronary artery disease to his service.  Of note, the Board observes that the Veteran did not report any related symptoms at his July 1990 VA examination; the absence of related complaints in the years since service indicates that there is no relationship between his current complaints and his service.   As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Veteran's statements do not establish a nexus to his service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   To the extent that there are lay statements asserting that the Veteran has headaches, a cardiovascular disorder, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of a headache disorder, back disorder, neck disorder, asthma, or an acquired psychiatric disorder.  The medical evidence of record also fails to demonstrate a relationship between the Veteran's cardiovascular disorders  and his service.  See Kahana, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of headaches, a cardiovascular disorder, a back disorder, asthma, an acquired psychiatric disorder, and a neck disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection of right and left knee disorders is denied.

The application to reopen the claim for service connection of bronchitis is denied.

The application to reopen the claim for service connection of paranoid schizophrenia is denied.

Service connection for headaches is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a back disorder is denied.

Service connection for asthma is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a neck disorder is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


